Citation Nr: 1007694	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-36 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1982 to 
December 1986 and from August 1988 to September 2005.  He 
also served in Southwest Asia during the Persian Gulf War 
from January 1991 to March 1991, and in Iraq from July 2003 
to February 2004 and from July 2004 to November 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted service connection and awarded a 10 
percent disability rating for a lumbar spine disability, 
effective October 1, 2005, and denied service connection for 
a bilateral ankle disability.

The issue of entitlement to service connection for a 
bilateral ankle disability is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by 
forward flexion limited to 70 degrees, and a combined range 
of motion of the thoracolumbar spine of less than 120 
degrees.  While there is evidence of a levoconvex curvature 
of the lumbar spine and muscle spasm, gait is normal.  There 
is no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or spinal contour.  It has not 
been productive of any incapacitating episodes within the 
past 12 months.  Ankylosis and neurological manifestations 
associated with the service-connected lumbar spine disability 
have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
a lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5237, 5242, 5243 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In January 2005, prior to the initial adjudication of the 
claim for service connection for a lumbar spine disability, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in July 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in February 2005 and February 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2009).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2009).  For the purpose of rating 
disability from arthritis, the lumbar spine is considered a 
group of minor joints, ratable on a parity with a major 
joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2009).  
The criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010 
(2009).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 
(2009).  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The Board has rated the Veteran's lumbar spine disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such ratings involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009).

The Veteran's lumbar spine disability has been rated as 10 
percent disabling under Diagnostic Codes 5010-5242 which 
encompasses the criteria for ratings based on traumatic and 
degenerative arthritis.  38 C.F.R. § 4.71a (2009).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned.  The 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  Other applicable codes include DC 5237, which 
pertains to lumbosacral or cervical strain, and DC 5243, 
which pertains to Intervertebral Disc Syndrome.  38 C.F.R. 
§ 4.71a (2009).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 
rating of 20 percent is warranted where the evidence shows 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A rating of 40 percent is warranted where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or, 
for favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  Finally, a rating of 100 
percent is warranted for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a (2009).

The criteria for Intervertebral Disc Syndrome (DC 5243), 
permit rating under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2009).  The Incapacitating Episode Formula 
provides that a 20 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Finally, a 60 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a (2009).

Incapacitating episodes are defined as episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2009).

When rating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, Plate V, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2 (2009).

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (5235), 
sacroiliac injury or weakness (5236), spinal stenosis (5238), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in this case.

The Veteran underwent a VA examination in February 2005, at 
which time he complained of increased back pain treated by 
rest and medications.  He rated his pain as a seven out of 
ten on the pain scale and indicated that his pain was 
precipitated by prolonged sitting, lifting more than fifty 
pounds, and repetitive movement.  His pain was alleviated by 
stretching and rest.  The Veteran complained of flare-ups of 
once per month that lasted four to five days.  Range of 
motion testing of the lumbar spine revealed 70 degrees 
flexion and 20 degrees extension with pain at end range.  
Lateral flexion was to 30 degrees on the right and left.  
Rotation was to 20 degrees on the left and 15 degrees on the 
right with pain at end range.  On examination of the lumbar 
spine, the paraspinal muscles of L4-L5 were tender to 
palpation with mild spasm.  An x-ray examination of the 
lumbar spine revealed mild degenerative changes.  The spine 
was otherwise normal.  The Veteran was diagnosed with chronic 
low back strain with degenerative joint disease.

The Veteran underwent a VA spine examination in February 
2008, at which time it was noted that he was employed full-
time as an Army contractor.  He had not undergone surgery or 
required the use of braces or other ambulatory aids.  He 
rated his pain as a four to six out of ten on the pain scale 
without flare-ups and denied any radiating lower extremity 
pain or paresthesias to the right or left.  Treatment 
consisted of home stretching.  Over the past year, the 
Veteran had not received any treatment or recommendations by 
a physician and had not experienced any incapacitating 
episodes.  On examination of the lumbar spine, the Veteran 
had a normal gait but the spine was tender to palpation.  
There was no evidence of muscle spasm or any complaint of 
pain midline percussion of the spine.  On range of motion 
testing, there were no complaints of pain with 85 degrees 
flexion, 20 degrees extension, 25 degrees right lateral 
flexion, 35 degrees left and right lateral flexion, 35 
degrees right lateral rotation, and 30 degrees left lateral 
rotation.  The Veteran was diagnosed with degenerative joint 
and disc disease of the lower lumbar.  The examiner opined 
that his functional impairment was slight without weakness, 
fatigability, or incoordination.  On x-ray examination, the 
impression was levoconvex curvature to the lumbar spine.  
There was facet arthropathy in the lower lumbar spine and 
mild L5-L6 disc space narrowing was noted without associated 
osteophyte formation.  Sacroiliac joints were unremarkable.

The Board finds that the Veteran is not entitled to a higher 
rating under the General Rating Formula which provides that a 
20 percent rating is warranted when there is forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or the combined limitation of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or with muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The medical 
evidence shows that on February 2005 VA examination, forward 
flexion was to 70 degrees with 20 degrees extension, with 
pain at the end of the range.  Lateral flexion was to 30 
degrees on the right and left.  Rotation was to 20 degrees on 
the left and 15 degrees on the right with pain at end range.  
On VA examination in February 2008, forward flexion had 
increased to 85 degrees with 20 degrees extension, 25 degrees 
right lateral flexion, 35 degrees left and right lateral 
flexion, 35 degrees right lateral rotation, and 30 degrees 
left lateral rotation.  The medical evidence shows a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees.  While there was evidence of mild muscle spasm on 
examination in February 2005 and a finding of a levoconvex 
curvature of the lumbar spine on examination in February 
2008, the Veteran's gait was normal.  There is no evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  While the Veteran's motion 
of the lumbar spine is limited, that motion is limited to 
within a range of motion that warrants a 10 percent.  
Accordingly, the Board finds that the competent medical 
evidence does not support a finding that the Veteran is 
entitled to a rating in excess of 10 percent under the 
General Ratings Formula for Diseases of and Injuries of the 
Spine.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2009).

The Board also finds that the Veteran is not entitled to a 
rating in excess of 10 percent based upon the diagnostic 
criteria pertaining to Intervertebral Disc Syndrome (IDS).  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  During the February 2005 VA 
examination, the Veteran reported flare-ups of once per month 
that lasted four to five days.  However, there is no 
objective evidence that those episodes required bed rest and 
treatment prescribed by a physician.  In addition, on VA 
examination in February 2008, the Veteran denied any flare-
ups and had not received any treatment or recommendations 
from a physician within the past year.  Accordingly, the 
Board finds that the evidence does not show incapacitating 
episodes or prescribed bed rest by a physician in any year 
period under consideration during the pendency of the appeal.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
any combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in February 2005, there was 70 degrees flexion 
and 20 degrees extension with pain at end range, lateral 
flexion to 30 degrees on the right and left, and rotation to 
20 degrees on the left and 15 degrees on the right with pain 
at end range.  On VA examination in February 2008, forward 
flexion had increased to 85 degrees with 20 degrees 
extension, 25 degrees right lateral flexion, 35 degrees left 
and right lateral flexion, 35 degrees right lateral rotation, 
and 30 degrees left lateral rotation.  Therefore, the Board 
finds that the requirements for a higher rating under the 
General Rating Formula, forward flexion greater than 30 
degrees, but not greater than 60 degrees; or the combined 
limitation of motion of the thoracolumbar spine not greater 
than 120 degrees; or muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, are not 
shown.  38 C.F.R. § 4.71a, DC 5237 (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520 (2009).  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers 
to neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a 
(2009).

On VA examination in February 2005, on examination of the 
spine there was tenderness to palpation of the paraspinal 
muscles of L4-L5 and mild spasm was noted, but a straight leg 
raise test was negative bilaterally.  Muscle strength was 5/5 
with no change with repetitive movement.  On VA examination 
in February 2008, the Veteran denied any radiating lower 
extremity pain or paresthesias to the right or left.  On 
examination of the lumbar spine, there was no evidence of 
muscle spasm or any complaint of pain midline percussion of 
the spine.  Patellar reflexes were 1-2/4 and seated straight 
leg raising was negative.  Manual muscle strength testing was 
5/5.  On sensory examination, light touch and scratch in the 
thighs, legs, and ankles was normal.

In this case, findings in the medical records do not support 
a conclusion that the Veteran has radiculopathy, or that he 
has any other objective neurological symptoms that relate to 
his lumbar spine disability that could be assigned any 
separate compensable rating.  Physical examination has 
consistently demonstrated negligible neurological impairment 
or sensory impairments.  Additionally, no muscle atrophy is 
present.  Therefore, the Board finds that the Veteran is not 
entitled to an increased rating for his lumbar spine 
disability based upon consideration of any neurologic 
residuals because there are not independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45.  The Board has considered the Veteran's complaints of 
flare-ups and pain, as well as all evidence of record related 
to limitation of motion, incoordination, fatigability, and 
pain on motion in determining that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
increased rating greater than 10 percent.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Thus, the Board finds that there is no 
basis for assigning a rating in excess of 10 percent because 
the evidence does not show that the Veteran has forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or the combined limitation 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or with muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, even 
considering any additional limitation due to pain or flare-
ups.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  In this case, 
the regular schedular standards are not inadequate.  There is 
no evidence that he has been frequently hospitalized for 
treatment of his lumbar spine disability.  Neither does the 
record reflect marked interference with his employment due 
solely to his service-connected lumbar spine disability.  On 
VA examination in February 2008, the Veteran indicated that 
he was employed full-time as an Army contractor.  Here, the 
objective evidence does not reflect that his lumbar spine 
disability caused a marked interference with his employment 
beyond that contemplated by the assigned rating, nor has he 
submitted any objective evidence of the same.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating for this disability is not 
warranted.

The Board recognizes the Veteran's own contention as to the 
severity of his lumbar spine disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the Veteran's own assertions do not constitute 
competent medical evidence in support of an increased rating 
for a lumbar spine disability.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's lumbar spine 
disability warrant no more than a 10 percent rating at any 
time during the pendency of this appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds that the Veteran is not entitled to 
a separate rating for any neurological component of his 
lumbar spine disability as there is no objective evidence of 
any independently ratable neurological manifestations that 
would warrant a compensable rating.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial rating in excess of excess of 10 percent for a 
lumbar spine disability is denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim for service connection for a bilateral 
ankle disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development

The Veteran claims that he currently has a bilateral ankle 
disability that is related to his first period of service.  
Service medical records dated in July 1990 reflect an 
assessment of status post inversion injury of the right ankle 
and chronic right ankle ligament laxity.  A July 1990 note 
indicates that he had recurrent invasion sprains of the right 
ankle.  In December 1994, he injured his right ankle in a 
jump and complained of persistent pain and swelling.  He was 
diagnosed with a Grade I ankle sprain.  In October 2001, he 
was treated for and diagnosed with left ankle pain.  In 
November 2001, he was treated for a resolving left ankle 
sprain.

The Veteran was afforded a VA examination in February 2005, 
at which time he reported that he twisted his right ankle and 
was in a cast in 1983.  He indicated that his leg had been 
twisted several times while he was on "jump status."  
However, an x-ray examination of the ankles was normal.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a bilateral ankle disability during and after 
his service, he is not competent to diagnose or to relate any 
current bilateral ankle disability to his active service.  In 
addition, it is unclear whether the Veteran has a currently 
diagnosed bilateral ankle disability.  Accordingly, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
the nature and etiology of any current 
bilateral ankle disability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current bilateral ankle 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral ankle disability was incurred 
in or is due to or the result of any 
period of the Veteran's active service, 
including diagnoses of and treatment for 
chronic right ankle ligament laxity in 
July 1990 and a Grade I right ankle 
sprain in December 1994?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of a bilateral 
ankle disability during both periods of 
service, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


